Title: Enclosure: Commission to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, [28 August 1790]
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Jacob,Van Staphorst, Nicholaas,Hubbard, Nicholas


[New York, August 28, 1790]

To all to whom these Presents shall come:
Whereas by an Act passed the fourth day of August, in this present year, entitled “An Act making provision for the debt of the United States,” it is, among other things, enacted, That the President of the United States be authorized to cause to be borrowed, on behalf of the United States, a sum or sums, not exceeding in the whole, twelve millions of dollars, and that so much of that sum as may be necessary to the discharge of the said arrears and instalments, and (if it can be effected upon terms advantageous to the United States) to the paying off the whole of the said foreign debt, be appropriated solely to those purposes; and that the President be moreover further authorized to cause to be made such other contracts respecting the said debt, as shall be found for the interest of the said States: Provided nevertheless, that no engagement nor contract shall be entered into, which shall preclude the United States from reimbursing any sum or sums borrowed, within fifteen years after the same shall have been lent or advanced.
And whereas, by another Act passed the twelfth day of August in the present year, entitled “An Act making provis[ion] for the reduction of the public debt,” it is, also, among other things, enacted, that the President of the United States be authorised to cause to be borrowed, on behalf of the United States, a sum or sums, not exceeding in the whole, two millions of dollars, at an interest not exceeding five per cent.
And whereas, by virtue of the said several Acts, the President of the United States of America hath been pleased, by a certain Commission or Warrant under his hand, to authorize and empower the Secretary of the Treasury for the time being, by himself or any other person or persons, to borrow, on behalf of the United States, within the said States or elsewhere, a sum or sums not exceeding, in the whole, fourteen millions of dollars, and to make or cause to be made, for that purpose, such contract or contracts as shall be necessary, and for the interest of the said States, subject to the restrictions and limitations in the said several Acts contained.
And whereas Messrs. Wilhem and Jan Willink and Nicholaas and Jacob Van Staphorst and Hubbard have, by letter bearing date the twenty fifth day of January 1790, communicated to me, that they have entered into a certain provisional agreement or arrangement, for a loan of three millions of florins, for the use of the United States of America, bearing an interest of five per centum per annum, and reimbursable by yearly instalments of six hundred thousand florins, commencing in the year one thousand eight hundred and one, and ending in the year one thousand eight hundred and five.
And whereas it appears to me, for the interest of the United States, to accept the said loan.
Now, therefore, Be it known, that I, Alexander Hamilton, Secretary of the Treasury of the United States, for the time being, by virtue of the power and authority in me vested by the President of the United States, and in his name, and in behalf of the United States of America, and to their use, do by these presents, accept, agree to, ratify and confirm the loan aforesaid, provisionally undertaken by the said Wilhem and Jan Willink, and Nicholaas and Jacob Van Staphorst and Hubbard. And I do hereby authorise and empower the said Wilhem and Jan Willink and Nicholaas and Jacob Van Staphorst and Hubbard, or, in case of the death of any of them, the survivors, to borrow on behalf of the United States, either by way of confirmation of the said provisional agreement or otherwise, as need may be, a sum or sums not exceeding, in the whole, three millions of florins, subject to the restrictions and limitations in the said several Acts contained, and above recited. And for that purpose, in the name of the said President, on behalf of the United States of America, to execute such contracts, obligations and instruments, as shall be necessary and conformable to usage in the like cases, and the faith of the United States to pledge for the performance of the terms thereof; and if the same shall be deemed requisite to stipulate for the ratification thereof by the President of the United States; hereby giving and granting to the said Wilhem and Jan Willink, and Nicholaas and Jacob Van Staphorst and Hubbard, and the survivors of them, all my power and authority in the premises, and ratifying, allowing and confirming whatsoever they shall lawfully do therein.
In Testimony whereof, I have caused the seal of the Treasury to be affixed to these presents, and have hereunto subscribed my hand, the twenty eighth day of August, in the year of our Lord 1790.
Alexander Hamilton.Secretary of the Treasury.
